—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 13, 1998, convicting him of enterprise corruption, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Because the defendant received the sentence for which he bargained, he has no cause to complain on appeal (see, People v Acevedo, 216 AD2d 476; People v Kazepis, 101 AD2d 816). In any event, given the seriousness and scope of the criminal enterprise at issue, and the defendant’s admitted significant participation therein, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are either waived, unpreserved for appellate review, not subject to review on a direct appeal from the judgment, or without merit. Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.